DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not anticipate alone or combine in an obvious manner to teach the claimed invention of Applicant. The specific structural and functional requirements disclosed in the independent claims have not been found in the prior art of record. Specifically, the requirement wherein “the resin encapsulation layer comprises a first resin layer exposing the permanent magnet and covering the semiconductor chip, and a second resin layer continuously covering the permanent magnet and the first resin layer, and wherein stress caused by curing contraction of the second resin layer is smaller than that of the first resin layer” has not been found in the prior art of record. First, there were no double layer encapsulations disclosed that addressed the specific manner and items that needed to be covered in one layer and then a second. Further, no references addressed the need for two distinct resins that would be applied in the manner disclosed. Further, Examiner notes that impermissible hindsight would be required even if the limitations were found to make any combination obvious. Therefore, the above listed claims are allowed.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art listed but not cited represents the previous state of the art. All references listed teach some, but not all limitations, of the claimed invention wherein circuit elements are encapsulated.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P MCANDREW whose telephone number is (469)295-9025.  The examiner can normally be reached on Monday-Thursday 6-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/CHRISTOPHER P MCANDREW/Examiner, Art Unit 2858